Case 4:10-cr-00004-CVE Document 133 Filed in USDC ND/OK on 08/04/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                            )
                                                      )
                        Plaintiff,                    )
                                                      )
 v.                                                   )      Case No. 10-CR-0004-CVE
                                                      )            (16-CV-0772-CVE-FHM)
 JIMMIE ESTES THOMPSON,                               )
                                                      )
                        Defendant.                    )


                                        OPINION AND ORDER

        Before the Court is defendant’s pro se motion to vacate, set aside, or correct sentence

 pursuant to 28 U.S.C. § 2255 (Dkt. # 117), deemed filed on June 24, 2016 (the date the motion for

 authorization was filed in the Tenth Circuit Court of Appeals) (Dkt. # 116, at 4). Defendant Jimmie

 Estes Thompson is currently serving a sentence of 744 months after having been found guilty by a

 jury of two counts of bank robbery (counts one and three), two counts of possessing a firearm in

 furtherance of a crime of violence (counts two and four), and one count of felon in possession of

 firearm and ammunition (count five). The Tenth Circuit Court of Appeals has granted defendant

 authorization to file a second or successive motion under 28 U.S.C. § 2255 challenging his

 conviction as to counts two and four in light of the Supreme Court’s decision in United States v.

 Davis, 139 S. Ct. 2319 (2019), and his sentencing enhancement under the Armed Career Criminal

 Act (ACCA) in light of the Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551

 (2015). Plaintiff filed a motion to dismiss defendant’s § 2255 motion (Dkt. # 127), and defendant

 filed a response/reply (Dkt. # 132).
Case 4:10-cr-00004-CVE Document 133 Filed in USDC ND/OK on 08/04/20 Page 2 of 7




        On February 2, 2010, a grand jury returned a superseding indictment charging defendant with

 the above listed crimes.1 Dkt. # 18. Defendant went to jury trial on all five counts. He was

 convicted of all counts after a one-day trial. See Dkt. ## 56, 69. Defendant was sentenced to 744

 months imprisonment—240 months per count as to counts one and three to run concurrently with

 each other; 360 months as to count five to run concurrently with counts one and three; 84 months

 as to count two to run consecutively to counts one, three, and five; and 300 months as to count four

 to run consecutively to all other counts. Dkt. # 69. Defendant’s convictions and sentences were

 affirmed on appeal. Dkt. ## 81, 82.

        Defendant filed an initial § 2255 motion, which was denied by the Court and affirmed on

 appeal. Dkt. ## 102, 112. Defendant sought permission from the Tenth Circuit Court of Appeals

 to file a second or successive § 2255 motion, and that request was granted on May 14, 2020. Dkt.

 # 116. The Tenth Circuit authorized defendant, pursuant to United States v. Davis, 139 S. Ct. 2319,

 2336 (2019), and Johnson v. United States, 135 S. Ct. 2551 (2015), to challenge his 18 U.S.C. §

 924(c) convictions (counts two and four) and his sentencing enhancement under the ACCA. Id. at

 3.2




 1
        The original indictment charged counts one through four only. Dkt. # 2.
 2
        Defendant also alleged that the enhancement of his sentence under the career offender
        guideline, which has an identically worded residual clause as that in the ACCA, is invalid
        under Johnson. Dkt. # 116, at 2. The Tenth Circuit concluded that defendant has not made
        the required prima facie showing to challenge the sentencing enhancement under the career
        offender guideline based on Johnson, id. at 3, and denied a certificate of appealability as to
        that issue.

                                                  2
Case 4:10-cr-00004-CVE Document 133 Filed in USDC ND/OK on 08/04/20 Page 3 of 7




                                                     I.

         In Johnson, the Supreme Court considered whether the residual clause of the ACCA, 18

 U.S.C. § 924(e), was unconstitutionally vague. Johnson, 135 S. Ct. at 2556. The ACCA provided

 that a “violent felony” was:

         any crime punishable by imprisonment for a term exceeding one year . . . that

         (i)     has as an element the use, attempted use, or threatened use of physical force
                 against the person of another; or

         (ii)    is burglary, arson, or extortion, involves the use of explosives, or otherwise
                 involves conduct that presents a serious potential risk of physical injury to
                 another.

 Id. at 2555 (italics in original). The final clause of this section of the statute is known as the residual

 clause. The Supreme Court considered its prior cases interpreting the residual clause and noted the

 uncertainty in its prior decisions, and found that “this Court’s repeated attempts and repeated failures

 to craft a principled and objective standard out of the residual clause confirm its hopeless

 indeterminacy.”      Id. at 2558.      The Supreme Court found that the residual clause was

 unconstitutionally vague, but the Supreme Court did not call into question the validity of the

 remainder of the ACCA. Id. at 2563. In subsequent decisions, the Supreme Court applied the

 reasoning of Johnson to other statutes with similar language, and in two cases found that a residual

 clause in a federal criminal statute was unconstitutionally vague. Sessions v. Dimaya, 138 S. Ct.

 1204 (2018) (finding the residual clause of 18 U.S.C. § 16(b) was unconstitutionally vague because

 it provided no objective way to determine what crimes may ordinarily fit within the definition or

 what level of risk would be needed to commit a qualifying offense); Davis, 139 S. Ct. 2319 (finding

 the residual clause of § 924(c)(3)(B) unconstitutionally vague under the reasoning of Johnson). The



                                                     3
Case 4:10-cr-00004-CVE Document 133 Filed in USDC ND/OK on 08/04/20 Page 4 of 7




 Tenth Circuit has determined that Davis announced a new rule of constitutional law that is

 retroactively applicable to cases on collateral review. In re Mullins, 942 F.3d 975, 979 (10th Cir.

 2019).

          Relevant to defendant’s § 2255 motion, he was convicted of two counts of bank robbery

 (counts one and three) and two counts of possession of a firearm in furtherance of a crime of

 violence (count two and four), and the crime of violence necessary to support defendant’s conviction

 for counts two and four is bank robbery. Defendant argues that his § 924(c) conviction is no longer

 valid, because bank robbery could only meet the statutory definition of “crime of violence” under

 the residual clause that was found unconstitutional in Davis. When defendant was convicted, a

 “crime of violence” could be any offense that”

          (A) has as an element the use, attempted use, or threatened use of physical force
          against the person or property of another, or

          (B) that by its nature, involves a substantial risk that physical force against the
          person or property of another may be used in the course of committing the offense.

 18 U.S.C. § 924(c)(3). Subsection (B) is the residual clause that was found unconstitutional in

 Davis, and an offense must now qualify under § 924(c)(3)(A), known as the elements clause, in order

 to serve as a predicate offense for a § 924(c) conviction. Before Davis, the Tenth Circuit determined

 that bank robbery qualifies as a crime of violence under the elements clause. United States v. Deiter;

 890 F.3d 1203, 1211 (10th Cir. 2018); United States v. Higley, 726 Fed. App’x 715, 717-18 (10th

 Cir. 2018) (unpublished).3 Every circuit that has confronted the same issue after Davis has held that

 bank robbery qualifies as a crime of violence under the elements clause. See, e.g., United States v.



 3
          Unpublished decisions are not precedential but are cited for their persuasive value. See Fed.
          R. App. P. 32.1; 10th Cir. R. 32.1.

                                                   4
Case 4:10-cr-00004-CVE Document 133 Filed in USDC ND/OK on 08/04/20 Page 5 of 7




 Gathercole, 795 Fed. App’x 985, 986 (8th Cir. 2020); United States v. Tubbs, 804 Fed. App’x 538,

 539 (9th Cir. 2020); United States v. Pervis, 937 F.3d 546, 553 (5th Cir. 2019); United States v.

 Alston, 795 Fed. App’x 659, 661 (11th Cir. 2019). Defendant’s § 2255 motion ignores Deiter and

 Higley, and he fails to acknowledge that his arguments are foreclosed by binding Tenth Circuit

 precedent. The Court finds that bank robbery is a crime of violence under § 924(c)(3)(A), and

 defendant’s convictions under § 924(c) (counts two and four) are valid after Davis, and his Davis

 claim should be denied.

                                                   II.

        Defendant argues that his five predicate convictions for Oklahoma robbery with firearms do

 not qualify as violent felonies under the Armed Career Criminal Act (ACCA). His argument relies

 on Johnson v. United States, 135 S. Ct. 2551 (2015).

        Under the ACCA, a person convicted under 18 U.S.C. § 922(g)(1) faces an enhanced

 sentence if he or she has three prior convictions for violent felonies. 18 U.S.C. § 924(e). Section

 924(e)(2)(B) defines a “violent felony” as any felony that

        (i) has an element the use, attempted use, or threatened use of physical force against
        the person of another; or

        (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise involves
        conduct that presents a serious potential risk of physical injury to another.

 Id. (italics in original highlighting the residual clause) Although Johnson invalidated the residual

 clause of § 924(e)(2)(B)(ii), the Court specifically noted that its holding did “not call into question

 application of the Act to the four enumerated offenses, or the remainder of the Act’s definition of

 a violent felony.” Johnson, 135 S. Ct. at 2558. Therefore, a defendant sentenced under the ACCA




                                                   5
Case 4:10-cr-00004-CVE Document 133 Filed in USDC ND/OK on 08/04/20 Page 6 of 7




 cannot show that his claim relies on Johnson if he has at least three prior felony convictions that still

 qualify as violent felonies under the elements clause.

         Defendant’s relevant ACCA predicate convictions were for Oklahoma Robbery with

 Firearms, in violation of OKLA. STAT. tit. 21, § 801. Oklahoma defines robbery as a “wrongful

 taking of personal property in the possession of another, from his person or immediate presence, and

 against his will, accomplished by means of force or fear.” OKLA. STAT. tit. 21, § 791. A defendant

 is subject to an increased penalty if he or she “with the use of any firearms or any other dangerous

 weapon . . . robs or attempts to rob any place of business, residence or banking institution or any

 other place inhabited or attended by any person or persons.” OKLA. STAT. tit. 21, § 801. The

 elements of robbery with a dangerous weapon under § 801 include wrongful taking of property from

 another “by force/fear” using a dangerous weapon. Primeaux v. State, 88 P.3d 893, 906 (Okla. Crim.

 App. 2004).

         Since Johnson was decided, the Tenth Circuit has consistently held that Oklahoma robbery

 with a dangerous weapon under § 801 requires “proof of the use, threatened use, or attempted use

 of physical force.” United States v. Hill, 722 Fed. App’x 814, 817 (10th Cir. 2018) (robbery with

 firearm under § 801); see United States v. Byers, 739 Fed. App’x 925, 928 (10th Cir. 2018) (robbery

 with a firearm under § 801).

         Thus, defendant’s convictions for Oklahoma robbery with firearms are violent felonies under

 the elements clause of the ACCA based upon Tenth Circuit precedent, and, therefore, he cannot

 show that his enhanced sentence relied on the ACCA’s residual clause. Defendant’s claim under the

 ACCA residual clause should be denied.




                                                    6
Case 4:10-cr-00004-CVE Document 133 Filed in USDC ND/OK on 08/04/20 Page 7 of 7




                                                   III.

         The Court has considered the issues raised in defendant’s § 2255 motion (Dkt. # 117), and

 finds that his motion should be denied. Rule 11 of the Rules Governing Section 2255 Proceedings

 instructs that “[t]he district court must issue or deny a certificate of appealability when it enters a

 final order adverse to the applicant.” Pursuant to 28 U.S.C. § 2253, the court may issue a certificate

 of appealability “only if the applicant has made a substantial showing of the denial of a constitutional

 right,” and the court “indicates which specific issue or issues satisfy [that] showing.” A petitioner

 can satisfy that standard by demonstrating that the issues raised are debatable among jurists, that a

 court could resolve the issues differently, or that the questions deserve further proceedings. Slack

 v. McDaniel, 529 U.S. 473, 483-84 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

 After considering the record in this case, the Court concludes that a certificate of appealability should

 not issue, as defendant has not made a substantial showing of the denial of a constitutional right.

 The record is devoid of any authority suggesting that the Tenth Circuit Court of Appeals would

 resolve the issues in this case differently.

         IT IS THEREFORE ORDERED that defendant’s motion to vacate, set aside, or correct

 sentence pursuant to 28 U.S.C. § 2255 (Dkt. # 117) is denied on the merits. A separate judgment

 is entered herewith.

         IT IS FURTHER ORDERED that plaintiff’s motion to dismiss defendant’s second or

 successive § 2255 motion (Dkt. # 127) is denied because defendant was granted authorization to file

 the § 2255 motion by the Tenth Circuit Court of Appeals.

         DATED this 4th day of August, 2020.




                                                    7
